DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Deppisch et al. (US 2011/0147438A1) (hereafter Deppsich).
	With respect to claim 1, Deppisch teaches a method of manufacturing a plate-shaped solder comprising: an aggregating step of aggregating a plurality of thread solders (16, 22, 18); and a crimping step of crimping (by rollers 24, 26) the plurality of aggregated thread solders to one another to form a plate-shaped solder (32) (figure 1; and paragraphs 14-15).

With respect to claim 4, Deppisch teaches wherein the crimping step includes a step of rolling the plurality of thread solders (figure 1; and paragraphs 14-15). 
With respect to claim 5, Deppisch teaches wherein the plurality of thread solders are vertically stacked and aggregated in the aggregating step (figure 1). 
With respect to claim 6, Deppisch teaches wherein the plurality of thread solders include a plurality of types of thread solders formed from different materials (figure 1; and paragraphs 14-15). 
With respect to claim 7, Deppisch teaches wherein the plurality of thread solders include a plurality of types of thread solders having different wire diameters (figure 1, note that the strip 22 is wider than strips 16 and 18). 
With respect to claim 8, Deppisch teaches a manufacturing device of a plate-shaped solder comprising: an aggregating portion (coils 10, 14, 12) for aggregating a plurality of thread solders (16, 22, 18); and a crimping portion (rollers 24, 26) for crimping the plurality of thread solders to one another in the aggregating portion to form a plate-shaped solder (figure 1; and paragraphs 14-15).
With respect to claim 9, Deppisch teaches wherein the crimping portion includes a press unit (pressing rollers 24, 26) for pressing the plurality of thread solders (figure 1; and paragraphs 14-15). 
With respect to claim 15, Deppisch teaches wherein the crimping portion includes a roller (roller 24 or 26) for rolling the plurality of thread solders (figure 1; and paragraphs 14-15).
With respect to claim 16, Deppisch teaches wherein the aggregating portion aggregates the plurality of thread solders while vertically stacking the plurality of thread solders (figure 1). 


With respect to claim 18, Deppisch teaches wherein the plurality of thread solders include a plurality of types of thread solders having different wire diameters (figure 1, note that the strip 22 is wider than strips 16 and 18). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deppisch as applied to claims 1-2 and 8-9 above, and further in view of Tadauchi et al. (US 6,386,426B1) (hereafter Tadauchi).
With respect to claim 3, Deepisch does not teach a step of cutting a thread solder to form the plurality of thread solders, prior to the aggregating step. However, Tadauchi teaches cutting a thread solder to form the plurality of thread solders, prior to the aggregating step (abstract; column 5, lines 56-62; column 8, line 5-column 9, line 4; column 9, line 60-column 10, line 21; column 11, line 22-30; and Example 4).
At the time of filing the invention it would have been obvious to one of ordinary skill in the art to utilize the step of cutting the solders to shape prior to bonding as taught by Tadauchi in the process of Deepisch in order to form solder preforms of the desired shape.
. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deppisch as applied to claims 8-9 above, and further in view of Arai et al. (US 2004/0217093A1) (hereafter Arai).
With respect to claim 11, Deppisch does not teach wherein the press unit includes a suction portion for sucking the plate-shaped solder. However, Arai teaches the press unit includes a suction portion for sucking the plate-shaped solder (figures 2-3; and paragraphs 6 and 25).
At the time of filing the invention it would have been obvious to one of ordinary skill in the art to utilize the vacuum chuck of Arai in the apparatus of Deppisch in order to hold the material in the desired location.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735